Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2009-1095


                              JOYAL PRODUCTS, INC.,

                                                      Plaintiff-Appellee,

                                           v.

                  JOHNSON ELECTRIC NORTH AMERICA, INC.,
                    JOHNSON ELECTRIC CONSULTING, INC.,
           and JOHNSON ELECTRIC INDUSTRIAL MANUFACTORY, LTD.,

                                                      Defendants-Appellants,

                                          and

                               DELPHI CORPORATION,

                                                      Defendant.



      Stephen R. Buckingham, Lowenstein Sandler PC, of Roseland, New York,
argued for plaintiff-appellee. With him on the brief was David L. Harris.

      Stephen N. Weiss, Moses & Singer LLP, of New York, New York, argued for
defendants-appellants. With him on the brief were Gregory J. Fleesler and Michael J.
Pospis.

Appealed from: United States District Court for the District of New Jersey

Judge Joel A. Pisano
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2009-1095

                             JOYAL PRODUCTS, INC.,

                                                     Plaintiff-Appellee,

                                          v.

                 JOHNSON ELECTRIC NORTH AMERICA, INC.,
                   JOHNSON ELECTRIC CONSULTING, INC.,
          and JOHNSON ELECTRIC INDUSTRIAL MANUFACTORY, LTD.,

                                                     Defendants-Appellants,

                                         and

                             DELPHI CORPORATION,

                                                     Defendant.

                                  Judgment
ON APPEAL from the       United States District Court for the District of New Jersey

in CASE NO(S).           04-CV-5172

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, MAYER, and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT



DATED     October 22, 2009                  /s/ Jan Horbaly
                                          Jan Horbaly, Clerk